Citation Nr: 1125017	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  04-43 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of May 2004.  In August 2005, the veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).  The claim was remanded to the RO in October 2005 for additional development.  

In a decision dated in January 2008, the Board denied the appeal.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2009 joint motion to the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and remanded; an October 2009 Court order granted the joint motion.  The case was previously remanded in January 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection is in effect for hemorrhoids, assigned a 10 percent rating.  In addition, the Veteran has been awarded compensation for ventral hernia under 38 U.S.C.A. § 1151, which is rated 40 percent disabling.  For ease of comprehension, both of these will be referred to as the "service-connected disabilities."  His combined rating is 50 percent.  Thus, he does not meet the percentage requirements for consideration of a TDIU rating on a schedular basis under 38 C.F.R. § 4.16(a).  Entitlement to a TDIU rating on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  

The parties moved to vacate and remand the January 2008 Board decision, citing failure to adequately address the Veteran's testimony at his August 2005 Board hearing, the December 2005 medical opinion, and the August 2006 VA examination opinion, in determining that a TDIU rating was not warranted.  The Board was directed to consider whether the Veteran is "realistically capable of pursuing any type of substantially gainful employment," with consideration of his education and work experience.

Accordingly, the appeal was previously remanded in January 2010, in significant part because all of the several opinions of record addressing the question of whether the Veteran is unemployable due solely to service-connected disabilities were based on the erroneous history that the Veteran stopped working in 1983 due to the ventral hernia disability.  As indicated in that remand, such a history is not credible.  In this regard, in various written statements, as well as in sworn testimony provided in six separate VA hearings from 1987 to 1995, the Veteran attributed his lack of employment to other factors, including loss of a family farm, cessation of a temporary employment position, and other, non-service-connected medical conditions.  In addition, the numerous VA and private medical records dated in the 1980s and 1990s rarely mention any ventral hernia.  On those infrequent occasions when it was mentioned during this time, it was not accompanied by any recommendations that the Veteran limit his activities due to the hernia, nor did the Veteran himself complain of any limitation of activities due to the hernia or hernias.

Unfortunately, the examinations obtained in connection with the remand also continue to rely upon this erroneous history.  Recent treatment records continue to show little if any treatment for ventral hernias or hemorrhoids, except in situations in which the Veteran states he is seeking an evaluation in connection with his claim for VA benefits.  There continues to be inconsistent evidence as to whether the hernia is reducible.  The Board observes that the evidence that the Veteran cannot wear a belt is based on the Veteran's own statements to the effect that wearing a belt caused a rash, but earlier he said that this belt was not one prescribed by VA, but rather a belt he purchased himself at Wal-Mart.  The evidence concerning the limitations on his sedentary employability caused by hemorrhoids have not taken into account the existence of special cushions designed to alleviate such symptoms.  In this regard, the Veteran's 10 percent rating for hemorrhoids contemplates large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences; no explanation has been provided as to why the Veteran's symptoms cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Thus, because the additional evidence does not remedy any of the evidentiary defects that led to the January 2010 remand, unfortunately, another remand is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the appellant why one will not or cannot be provided).  

Further, unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2009).  Because the Veteran is now 85 years old, and became unemployed prior to the onset of the ventral hernia disability, the question is necessarily theoretical-would the Veteran be able to realistically obtain and retain substantially gainful employment, due solely to his ventral hernia and hemorrhoid disabilities, in light of his education and experience, but disregarding the effects on employability of his age, and other disabilities.  That is, assuming that the Veteran's age and non-service-connected disabilities were not barriers to employment, could he otherwise obtain and retain substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine whether his service-connected ventral hernia(s) and/or hemorrhoids, alone, render him unable to engage in substantially gainful employment.  Specifically, assuming that the Veteran's age and non-service-connected disabilities were not barriers to employment, would the Veteran be able to realistically obtain and retain substantially gainful employment, due solely to his ventral hernia and hemorrhoid disabilities, in light of his education and experience?  The entire claims folder and a copy of this REMAND must be made available to the physician.  The opinion MUST be based on an accurate history, i.e., that the Veteran stopped working BEFORE the surgery that eventually resulted in ventral hernias, and not because of the hernias.  
It would be helpful if the physician would use the following language in his or her opinion, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  

2.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claim on appeal.  If the claim is denied, the veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



